Citation Nr: 1436909	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  13-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Ms. K.P.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Lincoln, Nebraska Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing impairment is no worse than level IV in either ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated in March 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Additionally, the Veteran was afforded a VA examination in March 2013, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions and documented the severity of the Veteran's bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran, along with his spouse and daughter, also had the opportunity to testify at a hearing before the undersigned VLJ in July 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2014 hearing the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II. Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the evidence does not demonstrate that a disability rating in excess of 10 percent for the Veteran's bilateral hearing loss disability is warranted, at any point during the period on appeal.

VA treatment records show that the Veteran was seen for an audiology consultation in January 2013.  At that time, the Veteran reported that he had trouble hearing in background noise.  He denied any change in his hearing acuity or any recent ear problems.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
65
90
LEFT
15
15
55
80
85

Average pure tone thresholds were 54 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  Diagnoses of moderate sloping to severe sensorineural hearing loss (SNHL) in the right ear and mild sloping to severe SNHL in the left ear were noted and new hearing aid were ordered.

The Veteran was afforded a VA examination in March 2013.  At that time, the Veteran reported that his bilateral hearing loss disability impacted the ordinary conditions of his daily life in that he had to ask others to repeat themselves all the time; he did report a benefit from his hearing aids.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
65
85
LEFT
15
25
55
70
85

Average pure tone thresholds were 54 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 80 percent in the left ear.  The examiner noted a continued diagnosis of SNHL bilaterally.  

Also of record are statements from the Veteran, including those made at his July 2014 Board hearing, in which he reported that he had difficulty hearing in situations when there was background noise.  He reported that people did not understand why he could not understand what they were saying and that they would become annoyed with him, which was very embarrassing for him.  Additionally, at his Board hearing, the Veteran reported that even with the use of his hearing aids, while he could hear sounds, he had difficulty understanding what the sound was or he missed portions of conversations. 

At the July 2014 Board hearing, the Veteran's spouse and daughter provided additional testimony.  They both reported that the Veteran's bilateral hearing loss disability had caused some strain between the Veteran and his spouse, as it resulted in significant frustration and aggravation for both parties.  In this regard, the Veteran's spouse reported that he would have to ask her to frequently repeat herself or would not hear various things that she would tell him.  Additionally, the Veteran's daughter reported that he was unable to participate in group conversations and the only time she was able to have a conversation with the Veteran was in one on one situations when there was no background noise.  

The Board notes that none of the above audiological results qualify as an exceptional pattern of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of, at worst, Level IV in either ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent disability rating.

The Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

In this case, the Board acknowledges that the March 2013 examination report is somewhat lacking in its description of the functional effects of the Veteran's bilateral hearing loss disability.  In this regard, the VA examination report notes only that the Veteran had to ask others to repeat themselves all the time.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate some prejudice due to any examination deficiency, which he has not done here.  Id.  Further, in his lay statements and at his Board hearing, the Veteran, and his spouse and daughter, have provided additional information regarding the functional effects of his bilateral hearing loss disability.  Specifically, it has been reported that he has difficulty hearing in background noise, that his frequent request for his wife to repeat herself has caused some strain on his marriage, and that his hearing aids are not completely effective in helping him understand sounds and conversations.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  Hart v. Mansfield, 21 Vet App 505 (2007).

In sum, the Veteran's bilateral hearing loss disability is not shown to be worse than level IV in either ear for the entire period on appeal.  Although the undersigned is certainly sympathetic to the communication difficulties the Veteran faces, these results fall squarely within the schedular criteria for a 10 percent disability rating.  The criteria for a disability rating in excess of 10 percent are therefore not met.




Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability, difficulty hearing in noise, are contemplated by the schedular criteria.  There is no indication that the Veteran receives any treatment for his bilateral hearing loss disability or that his bilateral hearing loss disability has impacted his ability to work.  While the Board acknowledges the reported social impairment of the Veteran's bilateral hearing loss disability, namely the impact on his marriage and his difficulty participating in group conversations, the objective medical evidence shows that his bilateral hearing loss disability symptoms are fully considered by the 10 percent disability rating currently assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.  Additionally, there is no evidence or allegation that the Veteran's bilateral hearing loss disability has rendered him unemployable, and as such, the Board finds that entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss disability is denied. 


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


